GRAVES, J.
(dissenting). — This case brings to this court a new question, and one which cannot be *471lightly brushed aside. It stands conceded, or if not conceded, in fairness it must he conceded, that in the trial in the circuit court the question of title to real estate was so involved as to make the case appealable to this court. In other words, upon the record made nisi, the Court of Appeals would have no jurisdiction. This state of facts I consider conceded by the opinion of my learned brother Walker. In this situation, the aggrieved party sued out a writ of error in the Kansas City Court of Appeals. That the said court had no jurisdiction of an appeal in the same case stands conceded. The defendant, however, instead of appealing to the Kansas City Court of Appeals, in a case where such court had no jurisdiction whatever, sued out in such court a writ of error. When such writ of error came on for hearing the court discovered its want of jurisdiction and certified the case here.
The question is, Can a court of appeals issue a writ of error in a case over which it has no jurisdiction absolutely, and then certify such case to this court, and thereby confer jurisdiction here? We say no, and in this we are forced to dissent to the opinion filed. If the case was one not cognizable by the Court of Appeals, that court can confer no jurisdiction upon this court by certifying it here. In a case of this kind our jurisdiction is dependent upon the jurisdiction nisi. It has long been ruled in Missouri that the suing out of a writ of error is the beginning of a new suit. A citation of the cases would he useless labor. To upset this fixed doctrine is a question of vital importance. Too many property rights are fixed upon this rule. It must be conceded that the Court of Appeals can institute no new suit (for such is a writ of error) in a case where title to real estate is involved. They are without jurisdiction to even take the preliminary step in such a suit. If they do institute such a suit (as they did in this case) then their action is coram non judice, *472and void. No certificate from them can give this court jurisdiction. We might have had jurisdiction in the first instance, but by no legal analogy can we receive jurisdiction from a court which had no jurisdiction whatever. This question has too often been brought out in cases going from probate or county courts to the circuit courts.
If the Court of Appeals issued a writ of error in a case, over the subject-matter of which it had no jurisdiction, no law of this State gives us jurisdiction upon a certificate of jurisdiction from that court. We can only say, You issued an original process in a case over which you could not entertain jurisdiction, and your certificate of transfer to this court can give us no more jurisdiction than you had. It does not fall within the line of cases that you may certify here. If a case comes to your court from the circuit court which has been wrongly sent by that court to your court, then under the Constitution you can certify that case to this court. Your power to certify is expressly given. It comes from the Constitution. But that case is not this case, or any part thereof. In the case at bar you issued a writ wherein you had no right to issue one. It is your mistake and not that of a circuit court.
The Constitution provides for error upon the part of the circuit court and authorizes the Court of Appeals to transfer. That authority can not be extended (without renovating the Constitution, and courts are not engaged in that business) to cases where jurisdiction of the Court of Appeals is dependent upon steps of its own initiation rather than erroneous orders of the circuit court. Until the Constitution is rewritten we have no jurisdiction of the instant case. For these reasons, hurriedly expressed, I dissent.
Woodson, G. J.. concurs in these views.